Broyles, C. J.
1. Grounds 1, 2, and 3 of the amendment to tlie motion for a new trial, complaining of the admission of certain specified evidence, do not raise any question for the consideration of this court, as it does not appear from the grounds that any objection to the evidence was made at the time of its admission or that any motion to exclude it was subsequently offered.
2. In the light of the charge as a whole 'and the facts of the case none of the exceptions to the charge require a reversal of the judgment.

Judgment affirmed.


Lulce and Bloodworth, J.J., concur.